Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 1 of 6 PageID #: 80



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
        vs.                                     ) CASE NO. 1:19-cr-00217-SEB-TAB
                                                )
JORDAN BOYD,                                    )
                                                )
                        Defendant.              )
                                                )

          DEFENDANT’S RESPONSE IN OPPOSITION TO GOVERNMENT’S
                 MOTION FOR REVIEW OF RELEASE ORDER

                                              Argument

        The Defendant, Jordan Boyd, is charged with violating 18 U.S.C. §922(g)(2) and

922(g)(8). The United States Probation officer recommended Boyd be released on conditions

pending trial. See Addendum to PS3 Report. After considering the evidence presented by both

sides, Magistrate Judge Tim Baker found that the Government had not met its burden and that

remains the case here upon the District Court’s de novo review.

        Pretrial detention can be ordered if the Government meets its burden here of showing he is

either a risk of flight or a risk of danger to the community. With respect to risk of flight, the United

States bears the burden of proof by a preponderance of the evidence. United States v. Portes, 786

F.2d 758, 765 (7th Cir. 1985). With respect to risk of danger, the United States must prove its

allegations by clear and convincing evidence. 18 U.S.C. § 3142(f); United States v. Salerno, 481

U.S. 739 (1987).
Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 2 of 6 PageID #: 81



       The factors to be considered by the Court in determining whether there are conditions that

will reasonably assure the appearance of the defendant and the safety of any other person and the

community include:

       (1) the nature and circumstances of the offense charged, including whether the offense is a

       crime of violence or involves a minor victim, controlled substance, or firearm;

       (2) the weight of the evidence against the defendant;

       (3) the defendant's history and characteristics, including (A) his character, physical and

       mental condition, family ties, employment, financial resources, length of residence in the

       community, community ties, past conduct, history relating to drug or alcohol abuse,

       criminal history, and record concerning appearance at court proceedings; and (B) whether,

       at the time of the current offense of arrest, the defendant was on probation, on parole, or

       on other release pending trial, sentencing, appeal, or completion of sentence for another

       offense; and

       (4) the nature and seriousness of the danger to any person or the community that would be

       posed by the defendant's release.

18 U.S.C. § 3142(g).

       In United States v. Jones, defendant Curtis Jones, III was indicted on one count of

knowingly possessing a firearm having previously been convicted of a felony, in violation of 18

U.S.C. § 922(g)(1). United States v. Jones, No. 3:16-CR-007 JD, 2016 U.S. Dist. LEXIS 22146,

at *1 (N.D. Ind. 2016). 18 U.S.C. § 3145(b) “permits a defendant to file a motion seeking review

or revocation of a detention order when the defendant has been ordered detained by a magistrate

judge.” Id. at *2. The Court reviewed the magistrate judge’s detention order de novo, citing Portes,
Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 3 of 6 PageID #: 82



786 F.2d at 758. See also United States v. Levine, 770 F. Supp. 460 (N.D. Ind. 1991) and United

States v. Shaker, 665 F. Supp. 698, 701 (N.D. Ind. 1987).

       In evaluating the factors, the Jones Court found that the firearm he possessed was stolen at

the time of possession, it was found in his home and he purchased the firearm. Jones, 2016 U.S.

Dist. at *5. Additionally, Jones’ criminal history and characteristics weighed in favor of detention.

He had previous convictions in violation of 18 U.S.C. § 1958 (conspiracy to use interstate

commerce facilities in the commission of murder-for-hire). The Court also acknowledged Jones’

life-long residency in Lake County, Indiana, a long-term relationship and a job available upon

release, however they found that the factors weighed more in favor of detention. Id. at *7-8. Unlike

Jones, where the Court found that there is no condition or combination of conditions that would

reasonably assure the safety of the community if he were to be released from detention, Mr. Boyd’s

circumstances are different and lean sufficiently towards release.

       The Government points to Boyd’s repeated failures to appear in the Marion County

Superior Court, Traffic Division, as a basis for his risk of flight. See Doc. 26, para 4. However,

all (12) of the failure to appears are combined based only on three pending traffic court cases. See

Addendum to PS3 Report. Furthermore, Judge Pratt of the Marion County Superior Court recalled

his warrant despite these failures when Boyd recently voluntarily appeared in court recently and

the judge reset these cases for a pretrial conference in September. One can infer that if Judge Pratt

was satisfied with the reason for Boyd’s prior failures to appear in court and recalled his warrant,

then there was some plausible explanation for it.

       The Government also points to Boyd’s statement to law enforcement that he is a daily

marijuana smoker and that he allegedly smokes “like a pound” a day in support of its request for

detention. See Doc 26, para. 3(c). If such a claim was made, its preposterous. While marijuana
Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 4 of 6 PageID #: 83



is still illegal in Indiana and under federal law, other states have permitted it. After the State of

Washington legalized marijuana, the Seattle Times found that on average a marijuana user smokes

123 joints a year1. As this Court likely knows, an average joint weighs approximately 0.5 grams.

Consequently, if true, this means Boyd represented his smoked approximately 906 joints a day or

37 joints an hour. An incredible claim.

           Finally, the Government claims that Boyd’s suspected involvement in a number of “various

shootings” poses a danger to the community and shows he is a flight risk. Doc. 22 at 2. Setting

aside the irrelevance of any of the allegations against his brother, Alton Boyd, Jr., an individual

also uncharged in those incidents, the proffered evidence of Boyd’s involvement in a pattern of

shootings is certainly not “clear and convincing”. Sure, maybe Boyd doesn’t live in the safest,

most crime-free part of town, but that is an insufficient basis to lock him up on pretrial detention.

The Government itself implies its claims are thin by pointing to the fact that it doesn’t even have

eye witnesses who can point to Boyd’s involvement. See Doc. 26, para. 5. The Government is

merely reciting its working theory about various “investigations that the defendant is under” but

there is nothing more there; no charges in state court have been brought against him based on any

of these allegations.

           Additionally, at the request of Magistrate Tim Baker, Mr. Boyd’s home has been searched

and approved for his return. The Defendant will be on home detention with a GPS monitor. As

the Magistrate Judge noted, this is the most-restrictive condition he can place on Boyd. If there

are other shootings or suspected criminal activity involving Boyd, his exact location will be

available to the police. Finally, he will be frequently tested for any illegal substances, including




1
    https://www.seattletimes.com/seattle-news/average-pot-user-consumes-123-joints-per-year-state-estimates/
Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 5 of 6 PageID #: 84



marijuana, and will be subject to the filing of a Petition to Revoke his pretrial release if he tests

positive for any such substances. There can be no shorter leash to keep the defendant on than the

conditions ordered by the Magistrate Judge. While the Defendant understands the Government’s

supposed interest in protecting him, the fact is to detail him while under a presumption of

innocence in this case would be inconsistent with the evidence before the Court on the

Government’s request for detention. The Government did not meet its burden here and Boyd

should be released as recommended by the Magistrate Judge.

       Finally, a district court need not be guaranteed that a defendant will not flee. Levine, 770

F. Supp. at 465 (citing United States v. Orta, 760 F.2d 887, 889-92 (8th Cir. 1985)). Rather, the

court need only have a reasonable assurance of the defendant's appearance. Orta, 760 F.2d at 889-

92 (emphasis added). Mr. Boyd had several family members attend his hearings to support him,

has a mother who will employ him, and has the conditional approval of the Probation department

to return home.

       It seems the Government is stretching the “reasonably assure” standard in a way that

requires the release conditions to guarantee community safety and defendant appearance. The

burden is on the government to show that “every form of release be considered before detention

may be imposed.” Orta, 760 F.2d at 892. There does not need to be a guarantee, as stated above,

simply a reasonable assurance that Mr. Boyd will appear and that he will not be a danger to the

community. The government has failed to meet its burden and like Magistrate Baker found, the

conditions he imposed upon Mr. Boyd are sufficient to reasonably assure he will appear when

ordered and are restrictive enough that he will not likely be a danger to the community. In

conclusion, Mr. Boyd respectfully requests the Court deny the Plaintiff’s Motion for Review of

Release Order.
Case 1:19-cr-00217-SEB-TAB Document 29 Filed 07/02/19 Page 6 of 6 PageID #: 85




                                                       Respectfully submitted,
                                                       BRATTAIN MINNIX GARCIA


                                                       By:__/s/ Mario Garcia__________
                                                       Mario Garcia, #21638-49
                                                       Attorney for Defendant
                                                       One Indiana Square, Suite 2625
                                                       Indianapolis, IN 46204
                                                       (317) 231-1750



                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of July 2019, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

  system. Parties may access this filing through the Court’s system.



                                               /s/ Mario Garcia
                                               Mario Garcia
